EXHIBIT 10.1

 

10% Senior Secured Convertible Note due April 28, 2018

 

US$6,200,000

 

TEMPUS APPLIED SOLUTIONS HOLDINGS, INC. 

 

(the “Company”) promises to pay to SANTIAGO BUSINESS CO. INTENATIONAL LTD., or
its successors or assigns (the “Holder”), the principal sum of US$6,200,000,
together with accrued and unpaid interest, on April 28, 2018.

 

THIS NOTE AND THE SHARES OF COMMON STOCK OF TEMPUS APPLIED SOLUTIONS HOLDINGS,
INC. ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NEITHER THIS
NOTE NOR THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

 

THIS NOTE IS BEING ISSUED PURSUANT TO THE TERMS OF A NOTE PURCHASE AGREEMENT,
DATED AS OF THE DATE HEREOF, BETWEEN THE COMPANY AND SANTIAGO BUSINESS CO.
INTERNATIONAL LTD. (THE “NOTE PURCHASE AGREEMENT”). THE HOLDER IS ENTITLED TO
THE BENEFITS OF A REGISTRATION RIGHTS AGREEMENT, DATED AS OF THE DATE HEREOF,
BETWEEN THE COMPANY AND SANTIAGO BUSINESS CO. INTERNATIONAL LTD. (THE
“REGISTRATION RIGHTS AGREEMENT”).

 

Certain capitalized terms used herein have the definitions ascribed to them in
Section 9 hereof.

 

1. INTEREST. The Company promises to pay interest on the principal amount of
this Note at a rate of 10.0% per annum from its issuance date until maturity.

 

The Company will pay interest quarterly in arrears on February 1, May 1, August
1, and November 1 of each year, commencing on August 1, 2017, or if any such day
is not a Business Day, on the next succeeding Business Day. Interest on this
Note will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from the issuance date.

 

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and interest on demand
at a rate that is 2% per annum in excess of the rate then in effect. Interest
will be computed on the basis of a 365- or 366-day year and the actual number of
days elapsed.

 

2. METHOD OF PAYMENT.  Payments as to principal and interest shall be made by
wire transfer of immediately available funds pursuant to the wire transfer
instructions set forth on Annex A hereto; provided that the Holder may change
such wire transfer instructions by providing written notice to the Company no
later than two Business Days preceding any such payment. Such payment shall be
in such coin or currency of The United States of America as at the time of
payment is legal tender for payment of public and private debts.

 

3. SECURITY DOCUMENTS.  The Company covenants with the Holder, not later than
the 30th day after the date of this Note, (i) to execute and deliver, or cause
to be executed and delivered, to the Holder documents in form and substance
satisfactory to the Holder providing for the following collateral security for
the obligations of the Company under this Note: (x) a mortgage and security
interest to be granted by N198GS Inc. and Bluebell Business Limited of their
respective interests in Gulfstream G-IV Airframe serial no. 1098, registration
no. N198GS, and Rolls-Royce Tay MK611-8 engines serial nos. 16134 and 16135, and
related property; (y) a security interest to be granted by the Company in all
the issued and outstanding shares of Bluebell Business Limited; and (z) a
security interest to be granted by Bluebell Business Limited in its rights under
the trust agreement between Bluebell Business Limited and N198GS Inc., (the
documents providing for such mortgage and security interests, collectively, the
“Security Documents”) and (ii) to take such steps as are required, or are
requested by the Holder, in order to perfect and protect the security to be
granted pursuant to such Security Documents.

 

 

 

 

4. PREPAYMENT.  This Note may not be prepaid at the option of the Company.

 

5. CONVERSION. The Holder may convert the principal amount of, and any accrued
and unpaid interest on, this Note (or any portion thereof equal to $1,000 or any
integral multiple of $1,000 in excess thereof) at any time into shares of Common
Stock. The initial conversion price is $0.08 per share of Common Stock (the
Closing Sale Price of the Common Stock on April 24, 2017), subject to adjustment
as provided herein (the “Conversion Price”).

 

To convert this Note, or any portion thereof, the Holder shall deliver a notice
(a “Conversion Notice”) to the Company at the address set forth below.  In only
a portion of this Note is to be converted, the Conversion Notice shall so
state.   The Holder shall not be required to deliver the original of this Note
in order to effect a conversion hereunder.  On or before the first Business Day
following the date on which the Company has received a Conversion Notice, the
Company shall send an acknowledgment of confirmation of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”), which confirmation shall constitute an instruction to the Transfer
Agent to process such Conversion Notice in accordance with the terms herein. On
or before the third Business Day following the date on which the Company has
received such Conversion Notice, the Company shall issue and deliver (via
reputable overnight courier) to the address as specified in the Conversion
Notice a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled
pursuant to such conversion. Upon delivery of a Conversion Notice, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the shares of Common Stock with respect to which this Note has been
converted, irrespective of the date of delivery of the certificates evidencing
such shares. If this Note is submitted in connection with any conversion
pursuant to this Section 5 and this Holder has elected to convert only a portion
of this Note, then the Company shall, as soon as practicable and in no event
later than three Business Days after any conversion and at its own expense,
issue and deliver to the Holder (or its designee) a new Note representing the
portion of this Note not so converted. No fractional shares of Common Stock are
to be issued upon the conversion of this Note, but rather the number of shares
of Common Stock to be issued shall be rounded up to the nearest whole number.
The Company shall pay any and all transfer, stamp, issuance and similar taxes,
costs and expenses (including, without limitation, fees and expenses of the
Transfer Agent) that may be payable with respect to the issuance and delivery of
shares of Common Stock upon conversion of this Note.

 

So long as this Note remains outstanding, the Company shall at all times keep
reserved for issuance under this Note a number of shares of Common Stock at
least equal to the maximum number of shares of Common Stock as shall be
necessary to satisfy the Company’s obligation to issue shares of Common Stock to
the Holder upon a conversion of this Note in full.  If, notwithstanding the
preceding sentence, and not in limitation thereof, at any time while this Note
remains outstanding, the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to issue shares
of Common Stock to the Holder upon a conversion of this Note in full, then the
Company shall immediately take all action necessary to increase the Company’s
authorized shares of Common Stock to an amount sufficient to allow the Company
to satisfy its obligation to issue shares of Common Stock to the Holder upon a
conversion of this Note in full.

 

The Conversion Price is subject to adjustment from time to time as set forth
herein.

 

(a) If the Company, at any time this Note is outstanding, (i) pays a stock
dividend on one or more classes of its then outstanding shares of Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, (ii) subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its then outstanding
shares of Common Stock into a larger number of shares or (iii) combines (by
combination, reverse stock split or otherwise) one or more classes of its then
outstanding shares of Common Stock into a smaller number of shares, then in each
such case the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.

 

 2 

 

 

(b) If the Company, at any time this Note is outstanding, issues or sells, or in
accordance with this Note is deemed to have issued or sold, any shares of Common
Stock (including the issuance or sale of shares of Common Stock owned or held by
or for the account of the Company) for a consideration per share (the “New
Issuance Price”) less than a price equal to the Conversion Price in effect
immediately prior to such issuance or sale or deemed issuance or sale (such
Conversion Price then in effect is referred to herein as the “Applicable Price”)
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Conversion Price then in effect shall be reduced to an amount
equal to the New Issuance Price. For all purposes of the foregoing, the
following shall be applicable:

 

(i) If the Company in any manner grants or sells any Options and the lowest
price per share for which one share of Common Stock is at any time issuable upon
the exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option or otherwise
pursuant to the terms thereof is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the granting or sale of such Option for such
price per share. For purposes of this paragraph, the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such
Options or upon conversion, exercise or exchange of any Convertible Securities
issuable upon exercise of any such Option or otherwise pursuant to the terms
thereof” shall be equal to (A) the lower of (1) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of such Option, upon
exercise of such Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option or otherwise pursuant
to the terms thereof and (2) the lowest exercise price set forth in such Option
for which one share of Common Stock is issuable upon the exercise of any such
Options or upon conversion, exercise or exchange of any Convertible Securities
issuable upon exercise of any such Option or otherwise pursuant to the terms
thereof minus (B) the sum of all amounts paid or payable to the holder of such
Option upon the granting or sale of such Option, upon exercise of such Option
and upon conversion, exercise or exchange of any Convertible Security issuable
upon exercise of such Option or otherwise pursuant to the terms thereof plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Option. Except as contemplated in paragraph (iii) below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock or of such Convertible Securities upon
the exercise of such Options or otherwise pursuant to the terms of or upon the
actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities.

 

(ii) If the Company in any manner issues or sells any Convertible Securities and
the lowest price per share for which one share of Common Stock is at any time
issuable upon the conversion, exercise or exchange thereof or otherwise pursuant
to the terms thereof is less than the Applicable Price, then such share of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this paragraph (ii),
the “lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof” shall be equal to (A) the lower of (1) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security or otherwise
pursuant to the terms thereof and (2) the lowest conversion price set forth in
such Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof minus (B) the sum of all amounts paid or payable to the holder of such
Convertible Security upon the issuance or sale of such Convertible Security plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Convertible Security. Except as contemplated in
paragraph (iii) below, no further adjustment of the Conversion Price shall be
made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities or otherwise pursuant to the
terms thereof, and if any such issuance or sale of such Convertible Securities
is made upon exercise of any Options for which adjustment of the Conversion
Price has been or is to be made pursuant to other provisions of this Section 5,
except as contemplated below, no further adjustment of the Conversion Price
shall be made by reason of such issuance or sale.

 

 3 

 

 

(iii) If the purchase or exercise price provided for in any Options, the
additional consideration, if any, payable upon the issue, conversion, exercise
or exchange of any Convertible Securities, or the rate at which any Convertible
Securities are convertible into or exercisable or exchangeable for shares of
Common Stock increases or decreases at any time (other than proportional changes
in conversion or exercise prices, as applicable, in connection with an event
referred to in  paragraph (a) above), the Conversion Price in effect at the time
of such increase or decrease shall be adjusted to the Conversion Price which
would have been in effect at such time had such Options or Convertible
Securities provided for such increased or decreased purchase price, additional
consideration or increased or decreased conversion rate, as the case may be, at
the time initially granted, issued or sold. For purposes of this paragraph
(iii), if the terms of any Option or Convertible Security that was outstanding
as of the issuance date of this Note are increased or decreased in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the shares of Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such increase or decrease. No adjustment pursuant to this paragraph (b)
shall be made if such adjustment would result in an increase of the Conversion
Price then in effect.

 

(iv)  If any Option and/or Convertible Security and/or Adjustment Right is
issued in connection with the issuance or sale or deemed issuance or sale of any
other securities of the Company (as determined by the Holder, the “Primary
Security,” and such Option and/or Convertible Security and/or Adjustment Right,
the “Secondary Securities”), together comprising one integrated transaction (or
one or more transactions if such issuances or sales or deemed issuances or sales
of securities of the Company either (A) have at least one investor or purchaser
in common, (B) are consummated in reasonable proximity to each other and/or (C)
are consummated under the same plan of financing), the aggregate consideration
per share of Common Stock with respect to such Primary Security shall be deemed
to be equal to the difference of (1) the lowest price per share for which one
share of Common Stock was issued (or was deemed to be issued pursuant to
paragraph (i) or (ii) above, as applicable) in such integrated transaction
solely with respect to such Primary Security, minus (2) with respect to such
Secondary Securities, the sum of (x) the Black Scholes Consideration Value of
each such Option, if any, (y) the fair market value (as determined by the Holder
in good faith) or the Black Scholes Consideration Value, as applicable, of such
Adjustment Right, if any, and (z) the fair market value (as determined by the
Holder) of such Convertible Security, if any, in each case, as determined on a
per share basis in accordance with this paragraph (iv). If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the net amount of
consideration received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be the fair value of such consideration,
except where such consideration consists of publicly traded securities, in which
case the amount of consideration received by the Company for such securities
will be the arithmetic average of the VWAP of such security for each of the five
Trading Days immediately preceding the date of receipt. If any shares of Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the fair value of such portion of the
net assets and business of the non-surviving entity as is attributable to such
shares of Common Stock, Options or Convertible Securities (as the case may be).
The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten days after the occurrence of an
event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five Business Days after the tenth day
following such Valuation Event by an independent, reputable appraiser jointly
selected by the Company and the Holder. The determination of such appraiser
shall be final and binding upon all parties absent manifest error and the fees
and expenses of such appraiser shall be borne by the Company.

 

 4 

 

 

(v) If the Company takes a record of the holders of shares of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in shares of Common Stock, Options or Convertible Securities or (B) to
subscribe for or purchase shares of Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issuance
or sale of the shares of Common Stock deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase (as the case may
be).

 

(c)  In addition to and not in limitation of the other provisions of this
Section 5, if the Company, at any time this Note is outstanding, in any manner
issues or sells or enters into any agreement to issue or sell, any Common Stock,
Options or Convertible Securities (any such securities, “Variable Price
Securities”) that are issuable pursuant to such agreement or convertible into or
exchangeable or exercisable for shares of Common Stock at a price which varies
or may vary with the market price of the Common Shares, including by way of one
or more reset(s) to a fixed price, but exclusive of such formulations reflecting
customary anti-dilution provisions (such as share splits, share combinations,
share dividends and similar transactions) (each of the formulations for such
variable price being herein referred to as, the “Variable Price”), the Company
shall provide written notice thereof to the Holder no later than the date of
such agreement and the issuance of such Convertible Securities or Options. From
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion, to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such exercise the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversions of this Note.

 

(d) If at any time this Note is outstanding there occurs any stock split, stock
dividend, stock combination recapitalization or other similar transaction
involving the Common Stock (each, a “Stock Combination Event,” and such date
thereof, the “Stock Combination Event Date”) and the Event Market Price is less
than the Conversion Price then in effect (after giving effect to the adjustment
in clause (b) above), then on the 16th Trading Day immediately following such
Stock Combination Event, the Exercise Price then in effect on such 16th Trading
Day (after giving effect to the adjustment in clause (b) above) shall be reduced
(but in no event increased) to the Event Market Price. For the avoidance of
doubt, if the adjustment in the immediately preceding sentence would otherwise
result in an increase in the Conversion Price hereunder, no adjustment shall be
made.

 

(e) In the event that the Company (or any subsidiary of the Company) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 5 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder; provided that no such adjustment pursuant
to this paragraph (e) shall increase the Conversion Price as otherwise
determined pursuant to this Section 5; provided, further, that if the Holder
does not accept such adjustments as appropriately protecting its interests
hereunder against such dilution, then the Company’s board of directors and the
Holder shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding absent manifest error and whose fees
and expenses shall be borne by the Company.

 

(f) All calculations under this Section 5 shall be made by rounding to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issuance or sale of Common Stock.

 

 5 

 

 

(g) The Company may at any time, with the prior written consent of the Holder,
reduce the then current Conversion Price to any amount and for any period of
time deemed appropriate by the board of directors of the Company.

 

(h) Nothing in this Section 5 shall be deemed to limit the application of
Section 8 of this Note, pursuant to which the Company many not take certain
actions without first obtaining the written approval of the Holder.

 

6.  VOTING.  This Note shall entitle the Holder, with respect to all matters
submitted to a vote of the shareholders of the Company, to vote on an
as-converted basis.  The Company shall take any and all actions as may be
necessary, including, if necessary, amending the terms of its certificate of
incorporation and bylaws, to provide the Holder the right to vote on an
as-converted basis and to assure that the Holder is at all times entitled, if
the Holder exercises its right to vote on an as-converted basis in full, to
nominate and elect a majority of the members of the Company’s board of
directors.

 

7. TRANSFER. The Holder may transfer this Note or any portion thereof at any
time at its option.

 

8.  PROTECTIVE PROVISIONS.  So long this Note remains outstanding, the Company
will not (by amendment, merger, consolidation or otherwise) take any of the
following actions without first obtaining the written approval of the Holder:

 

(i) approve or consummate a transaction with any individual, corporation,
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity that is directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company;

 

(ii) effect or approve any Liquidation Event;

 

(iii) effect any alteration, repeal, change or amendment of the certificate of
incorporation of the Company (except to the extent otherwise required to comply
with the provisions of this Note), including any increase or decrease in the
authorized capital stock of the Company, or to create, or authorize the creation
of, any additional class or series of capital stock or securities of the
Company;

 

(iv) reclassify, alter or amend any existing security of the Company;

 

(v) effect any authorization, creation or issuance of (or any obligation to
authorize, create or issue) any equity securities of a subsidiary of the Company
to any third party;

 

(vi) create or authorize the creation of any debt security or instrument or
otherwise incur new indebtedness of any kind (other than pursuant to credit
facilities of the Company existing on the Issuance Date);

 

(vii) amend, change, waive or otherwise alter the Company’s bylaws (except to
the extent otherwise required to comply with the provisions of this Note);

 

(viii) adopt or amend any Company equity incentive plan, including any amendment
to increase the number of shares of Common Stock reserved for issuance pursuant
to any Company stock plan, equity incentive plan, restricted stock plan or other
similar arrangement;

 

(ix) purchase or redeem (or permit any subsidiary to purchase or redeem) or pay
or declare any dividend or make any distribution on, any shares of capital stock
of the Company;

 

(x) use any available cash at the Company or any of its subsidiaries, other than
net cash provided by operating activities, for working capital;

 

(xi) effect any change in the authorized number of directors of the Company;

 

 6 

 

 

(xii) commence or consummate any public offering;

 

(xiii)  effect any sale, transfer or other disposition, in a single transaction
or series of related transactions, of more than $[10,000] of the assets of the
Company and its subsidiaries;

 

(xiv) approve any annual budget or any material deviation therefrom; or

 

(xv) make any changes to the executive officers of the Company, including, but
not limited to, those individuals performing the chief executive, financial,
legal and accounting functions.

 

For the purposes of this Section 7, any reference to the Company will be deemed
to include any subsidiary of the Company.

 

9. AMENDMENT. This Note, the Note Purchase Agreement and the Registration Rights
Agreement may be amended or supplemented only pursuant to a written instrument
signed by the Company and the Holder.

 

10. DEFAULTS AND REMEDIES. Each of the following shall comprise an “Event of
Default”: (a) the Company fails to make any payment of principal, interest or
other amounts under this Note or any Security Document when the same shall be
due and payable; (b) the Company fails to perform or observe any other covenant,
condition or agreement to be performed or observed by it under this Note, the
Note Purchase Agreement, the Registration Rights Agreement or any Security
Document; (c) any representation or warranty made by the Company under this
Note, the Note Purchase Agreement, the Registration Rights Agreement, or any
Security Document is false or untrue; (d) the Company repudiates, or evidences
an intention to repudiate, any of its obligations under this Note, the Note
Purchase Agreement, the Registration Rights Agreement or any Security Document;
(e) there occurs, in the opinion of the Holder, a material adverse change in the
financial condition of the Company; or (f) a dissolution, termination of
existence, insolvency, business failure, or appointment of a receiver or other
custodian of any material part of the assets of, or any assignment for the
benefit of creditors by, the Company, or any proceedings under any bankruptcy or
insolvency laws are commenced against the Company which are not dismissed within
30 days or any such proceeding is commenced by voluntarily.  Upon the occurrence
of an Event of Default, the Holder may declare all amounts under this Note to be
immediately due and payable; provided that upon the occurrence of an Event of
Default specified in clause (f) above, all amounts outstanding under this Note
shall immediately become due and payable without further action or notice.

 

11. DEFINITIONS.

 

“Adjustment Right” means any right granted with respect to any securities issued
in connection with, or with respect to, any issuance or sale (or deemed issuance
or sale in accordance with Section 5) of shares of Common Stock that could
result in a decrease in the net consideration received by the Company in
connection with, or with respect to, such securities (including, without
limitation, any cash settlement rights, cash adjustment or other similar
rights).

 

“Black Scholes Consideration Value” means the value of the applicable Option,
Convertible Security or Adjustment Right (as the case may be) as of the date of
issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg, L.P. utilizing (i) an underlying
price per share equal to the Closing Sale Price of the Common Stock on the
Trading Day immediately preceding the public announcement of the execution of
definitive documents with respect to the issuance of such Option or Convertible
Security (as the case may be), (ii) a risk-free interest rate corresponding to
the U.S. Treasury rate for a period equal to the remaining term of such Option,
Convertible Security or Adjustment Right (as the case may be) as of the date of
issuance of such Option, Convertible Security or Adjustment Right (as the case
may be), (iii) a zero cost of borrow and (iv) an expected volatility equal to
80%.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

 7 

 

 

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security on the Principal Market, as reported by Bloomberg,
L.P., or, if the Principal Market begins to operate on an extended hours basis
and does not designate the closing trade price, then the last trade price of
such security prior to 4:00 p.m., New York City time, as reported by Bloomberg,
L.P., or, if the Principal Market is not the principal securities exchange or
trading market for such security, the last trade price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, L.P., or if the foregoing does not apply, the
last trade price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, L.P., or,
if no last trade price is reported for such security by Bloomberg, L.P., the
average of the ask prices of any market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc.  If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder. If the Company and
the Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved in accordance with the procedures in Section 5.
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

 

“Common Stock” means (i) the Company’s shares of common stock, $0.0001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

 

“Convertible Securities” means any stock or other security (other than Options)
that is at any time and under any circumstances, directly or indirectly,
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any shares of Common Stock.

 

“Event Market Price” means, with respect to any Stock Combination Event Date,
the quotient determined by dividing (i) the sum of the VWAP of the Common Stock
for each of the five lowest Trading Days during the 20 consecutive Trading Day
period ending and including the Trading Day immediately preceding the 16th
Trading Day after such Stock Combination Event Date, by (ii) five.

 

“Liquidation Event” means (i) the liquidation, dissolution or winding up of the
Company; (ii) the merger, acquisition or consolidation of the Company by means
of any transaction or series of related transactions; (iii) any transaction or
series of related transactions to which the Company is a party in which more
than 50% of the Company’s voting power is transferred (taking into account only
voting power resulting from stock held by such stockholders prior to such
transaction); and (iv) a sale, transfer or other disposition, in a single
transaction or series of related transactions, of all or substantially all of
the assets of the Company and its subsidiaries taken as a whole (including,
without limitation, the sale or disposition (by merger or otherwise) of one or
more subsidiaries of the Company if substantially all of the assets of the
Company and its subsidiaries taken as a whole are held by such subsidiary or
subsidiaries, except where such sale, transfer or other disposition is to a
wholly owned subsidiary of the Company).

 

“Option” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

“Principal Market” means OTCQB.

 

“Trading Days” means, as applicable, (i) with respect to all price or trading
volume determinations relating to the Common Stock, any day on which the Common
Stock is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00 p.m., New York City time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (ii) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.

 

 8 

 

 

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York City time,
and ending at 4:00 p.m., New York City time, as reported by Bloomberg, L.P.
through its “HP” function (set to weighted average) or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York City time, and ending at
4:00 p.m., New York City time, as reported by Bloomberg, L.P., or, if no dollar
volume-weighted average price is reported for such security by Bloomberg, L.P.
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc. If the VWAP cannot be calculated for
such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 5. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

12. NOTICES. Any notice required or permitted to be given by the provisions of
this Note will be deemed given only if such notice is provided by email, in
which case such notice will be deemed to have been received on the date on which
receipt of such email is acknowledged, or by reputable overnight courier, in
which case such notice will be deemed to have been received on the date on which
such courier confirms delivery (or if such day is not a Business Day, on the
next succeeding Business Day), if given at the following addresses (or at such
other address as may be provided by the Company to the Holder, or by the Holder
to the Company, as the case may be, in accordance with this Section 11):

 

If to the Company to it at: If to the Holder, to it at:     Tempus Applied
Solutions Holdings, Inc. Santiago Business Co. International Ltd. 133 Waller
Mill Road   Williamsburg, Virginia 23185   Attn.: Attn.: Email: Email:

 

12. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS NOTE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICT OF LAWS TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

 9 

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Issuance Date:  April 28, 2017

 

  Tempus Applied Solutions Holdings, Inc.         By:  /s/ B. Scott Terry    
Name:  B. Scott Terry     Title:  CEO

 

 10 

 



 

Annex A

 

[Insert wires instructions]

 

 

11



 

